Case 19-11583-BFK          Doc 51      Filed 06/06/19 Entered 06/06/19 12:18:13              Desc Main
                                       Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

In re:                                                   )       Chapter 11
                                                         )
GLOBAL ENVIRONMENTAL SOLUTIONS,                          )       Case No. 19-11583-BFK
INC.,                                                    )
                                                         )
                Debtor                                   )
                                                         )
                                                         )
PACCAR FINANCIAL CORP.,                                  )
                                                         )
         Movant,                                         )
                                                         )
v.                                                       )
                                                         )
GLOBAL ENVIRONMENTAL SOLUTIONS,                          )
INC.,                                                    )
                                                         )
         Respondent.                                     )

                AMENDED NOTICE OF PACCAR FINANCIAL CORP.’S
               MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR,
                 ALTERNATIVELY, FOR ADEQUATE PROTECTION
                             (Five Peterbilt Tractors)

        PACCAR Financial Corp. (“PACCAR”), by counsel, has filed a motion with the Court to
seek relief from the automatic stay to permit it to exercise its rights with respect to five (5) Peterbilt
tractors.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult with one.)

        If you do not want the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on the motion, then on or before June 17, 2019 at 5:00 p.m. (as set
forth in the Court’s Order Granting Motion for Expedited Hearing entered June 6, 2019), you or
your attorney must:



Richard D. Scott (Va. Bar No. 44527)
Law Office of Richard D. Scott
302 Washington Avenue, SW
Roanoke, Virginia 24016
(540) 400-7997
(540) 491-9465 (Facsimile)
richard@rscottlawoffice.com
Counsel for PACCAR Financial Corp.
Case 19-11583-BFK        Doc 51     Filed 06/06/19 Entered 06/06/19 12:18:13             Desc Main
                                    Document     Page 2 of 3


        1.     File a written response and supporting memorandum, pursuant to Local Bankruptcy
Rule 9013-1(H), explaining your position with the Court at the following address: Clerk of Court,
United States Bankruptcy Court, 200 S. Washington Street, Alexandria, VA 22314-5405, and
serve a copy on the movant at the address specified below. Unless a written response is filed and
served by the date specified, the Court may deem opposition waived, treat the motion as conceded,
and issue an order granting the requested relief.

        If you mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.

       2.      Attend the preliminary hearing scheduled to be held on June 19, 2019, at 9:30 a.m.
in Courtroom I (Second Floor) at the United States Bankruptcy Court for the Eastern District of
Virginia, Alexandria Division, 200 S. Washington Street, Alexandria, VA 22314.

        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief.

       A copy of any written responses must be sent to:

                               Richard D. Scott, Esq.
                               Law Office of Richard D. Scott
                               302 Washington Avenue SW
                               Roanoke, VA 24016

                               Daniel M. Press, Esq.
                               Chung & Press, P.C.
                               6718 Whittier Avenue, Suite 200
                               McLean, VA 22101

                               Jack Frankel
                               Office of the U.S. Trustee, Region 4
                               1725 Duke Street, Suite 650
                               Alexandria, VA 22314

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the motion and may enter an order granting that relief.


Date: June 6, 2019                    PACCAR Financial Corp.


                                      By:/s/ Richard D. Scott
                                                            Counsel




                                                 2
Case 19-11583-BFK        Doc 51     Filed 06/06/19 Entered 06/06/19 12:18:13              Desc Main
                                    Document     Page 3 of 3


Richard D. Scott (Va. Bar No. 44527)
Law Office of Richard D. Scott
302 Washington Avenue, SW
Roanoke, Virginia 24016
(540) 400-7997
(540) 491-9465 (Facsimile)
richard@rscottlawoffice.com
Counsel for PACCAR Financial Corp.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 6, 2019, a true copy of the foregoing Amended Notice was
electronically filed with the Clerk of the Court for the U.S. Bankruptcy Court for the Eastern
District of Virginia, using the Court’s CM/ECF system, which served electronically all registered
ECF users who have filed notices of appearance in this matter and mailed, and by U.S. Mail, first
class, postage prepaid, on June 6, 2019 to all creditors and parties in interest on the mailing matrix
on file with the Eastern District of Virginia Bankruptcy Court.

                                               /s/ Richard D. Scott




                                                  3
